Citation Nr: 0811490	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension, based on a need for 
the regular aid and attendance of another person, or being 
housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1970 to October 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of a 
Department of Veteran's Affairs (VA), Regional Office (RO), 
located in Nashville, Tennessee, which denied the veteran's 
claim for special monthly pension based upon the need for aid 
and attendance or by reason of being housebound.


FINDINGS OF FACT

1.  Service connection is in effect for a duodenal ulcer, 
which is rated as noncompensable as of December 19, 1994.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He is generally independent in self-care and 
activities of daily living, and is able to leave his house at 
his discretion.  He has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment.

4.  The veteran is not substantially confined to his house or 
its immediate premises. 


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2003, May 2005, and February 
2007, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in February 2007.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the special monthly pension claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant private and VA 
medical treatment records have been obtained.  He has been 
provided VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Special Monthly Pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 
3.351(d)(1) and (2).

A veteran will be found to be "permanently housebound" when 
he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

A VA examination report dated in December 2003 shows that the 
veteran reported a prior medical history of duodenal ulcer, 
asthma, hepatitis C, hypertension, status post left knee 
patellectomy, substance abuse (alcohol, cannabis, cocaine), 
and pneumonia.  He reported smoking one pack per day.  He 
denied alcohol use over the preceding 13 months, but noted 
having used some cocaine within the month.  He indicated that 
he had not worked since 1996 as a result of his asthma.  He 
reported experiencing chronic headaches; chronic sinus 
congestion; chronic cough and shortness of breath associated 
with asthma; recent pneumonia; hypertension; some diarrhea; 
hepatitis C; a history of duodenal ulcer; a history of left 
knee patellectomy; and detox treatment.  He also indicated 
wearing glasses, and having had his vision checked within the 
preceding year.  The diagnoses included hepatitis C, 
hypertension, history of duodenal ulcer, asthma, status post 
left patellectomy, and drug dependence.

Private medical records from the Fort Sanders Medical Center 
dated in September 2004 show that the veteran was treated for 
acute renal failure, hypertension, left sided chest pain, 
left knee pain, and chronic obstructive pulmonary disease.

Private medical records from University Orthopedic Surgeons 
dated from September 2004 to December 2005 show that the 
veteran was treated for symptoms associated with left knee 
pain, for which he underwent a patellectomy.  He was treated 
for an infection below the left knee tibia/fibula fusion, 
which was said to resolve with some continued pain on 
palpation.

A VA examination report dated in February 2005 shows that the 
veteran was transported to the appointment by van.  He 
described that he had not able to drive because he had not 
renewed his driver's license.  He was not hospitalized, and 
had greater than 5/200 corrected vision in both eyes.  He 
would manage his own benefits payments by his report and 
appeared able to protect himself from hazards or dangers of 
the daily environment.  He lived alone and would do his own 
shopping.  He did have to depend on someone for 
transportation.  He report that he had poor balance, and that 
he would fall secondary to his knee problems.  He denied 
bowel or bladder incontinence, but reported problems with 
short-term memory.  He was able to perform self-care and 
travel beyond the premises of his home independently.  He 
added that he would visit his aunt by going across town on 
the city bus.  He would leave his premises two to three times 
per week.  He noted that his claim for aid attendance was 
based on his left knee disability which he reported injuring 
in 1995, resulting in surgical repair.  At that time, he had 
been working in construction, but could not return to work 
after his knee injury.

Physical examination revealed that the veteran did have an 
antalgic gait and required a cane for assistance with 
ambulation.  There were no deformities of the spine, neck, or 
trunk.  He would walk independently, but required mechanical 
aid and could benefit from a four-prong cane to assist with 
his ambulation due to the left knee disability.  The 
diagnoses included left knee disability, secondary to 
traumatic injury reported above; hepatitis; hypertension; and 
pulmonary disease.

The examiner concluded that although the veteran did have 
some physical limitations due to his left knee disability, he 
was certainly not housebound as he was able to ride a city 
bus and get to his destination.  He did not require regular 
aid attendance of another person based on any of the diseases 
listed in the general remarks.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The veteran's 
diminished visual acuity is fully corrected by lenses, and he 
thus does not meet the criteria of blindness, or near 
blindness.  Additionally, as the veteran reported that he 
lives at home, he does not meet the criteria of confinement 
to a nursing home due to mental or physical incapacity.  He 
also does not meet the criteria to establish a factual need 
for aid and attendance of another person.  While he has 
reported that he requires assistance with traveling due to 
the fact that he does not have a license to drive, the 
evidence suggests that he leaves his premises two to three 
times per week, to include by means of the city bus.  
Additionally, the evidence has not established that the 
veteran would be unable to dress, feed himself, or attend to 
his hygiene needs without the assistance of others.  He is 
able to walk with the assistance of a cane.  He was found 
competent to manage his household finances on examination in 
February 2005.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound. The evidence does not show that he is 
housebound.  As noted above, during the February 2005 VA 
examination, he stated that he was able to travel beyond the 
premises of his home independently, to include doing his own 
shopping and visiting his aunt across town.  While he does 
have difficulty walking due to his non-service-connected left 
knee disorder, he is not confined to his house by his 
disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for a special monthly 
pension based upon the need for regular aid and attendance or 
by reason of being housebound.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to special monthly pension, based on a need for 
the regular aid and attendance of another person, or being 
housebound, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


